Case 3:20-cr-00042-PDW Document 368 Filed 08/19/20 Page 1 of 1

REQUEST FOR WARRANT ON FILING OF A SUPERSEDING
INDICTMENT

TO: Clerk, United States District Court
District of North Dakota

The Grand Jury returned a Superseding Indictment on August 19, 2020,
against Cheryl Lilley, charging the following:

21 USC § 846 — Conspiracy to Distribute and Possess with Intent to Distribute
a Controlled Substance

It is requested that you prepare and deliver to the United States Marshal for
the District of North Dakota a warrant directed to the above-named defendant.
The United States will not be in a position to recommend conditions
of release until it has reviewed the bond study to be performed by Pretrial Services.
(] The United States recommends that:
[1 Bail be set at $
[1 Defendant be detained without bail.

COMMENTS:
Dated: {le Yee ZO)

 
 
  
    

 

    

 

   

DREW H. WRIGLE NJ
United States Attorn
